Citation Nr: 1046806	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-39 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent from November 1, 2009, for traumatic arthritis of the 
right knee with a total knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R. H. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
March 19, 1946, to April 26, 1946, and from September 1947 to May 
1968.  

This matter is before the Board of Veterans Appeals (Board) on 
appeal of a rating decision in January 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

While on appeal in a rating decision in October 2007, the RO 
increased the rating to 20 percent for limitation of flexion.  In 
a rating decision in October 2008, the RO assigned a separate 30 
percent rating for limitation of extension and continued the 20 
percent rating for limitation of flexion.

In a rating decision in December 2008, the RO granted a temporary 
total rating for the Veteran's service-connected right knee for 
convalescence following a total knee replacement.  The temporary 
total rating remained in effect until October 31, 2008.  The RO 
then assigned a schedular 100 percent rating for the total knee 
replacement for one year, November 1, 2008, to October 31, 2009.  
At the termination of the 100 schedular rating, the RO assigned a 
30 percent rating for limitation of flexion as residuals of the 
total knee replacement, effective November 1, 2009.  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's file. 







In a decision in June 2010, the Board denied the claim for a 
rating higher than 20 percent for limitation of flexion before 
August 11, 2008 and granted a 30 percent rating for limitation of 
flexion from August 11, 2008, to September 17, 2008, that is, 
before the total knee replacement.  The Board then remanded the 
claim for a rating higher than 30 percent for limitation of 
flexion from November 1, 2009, following the total knee 
replacement.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

From November 1, 2009, the right knee disability is manifested by 
pain without severe painful motion or weakness of the extremity, 
ankylosis, limitation of extension of 30 degrees or more, or 
impairment of the tibia and fibula. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent from 
November 1, 2009, for traumatic arthritis of the right knee with 
a total knee replacement are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in June 
2006 on the underlying claim of service connection.  Where, as 
here, service connection has been granted and an initial 
disability ratings have been assigned, the claim of service 
connection have been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for initial higher ratings, following the initial grant of 
service connection.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).


Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of a 
claim.

The RO obtained the service treatment records and VA records and 
private medical records.  The Veteran was afforded a current VA 
examination and the Board finds that the current examination is 
adequate for rating the disability.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In September 2008, the Veteran elected to have a total right knee 
replacement.  In March 2010, the Veteran testified that he has 
severe right knee pain since his total right knee replacement.

VA records in May 2009 show that the Veteran complained of right 
knee instability, causing him to fall.  It was noted that there 
was full weight bearing on the right lower extremity and the 
Veteran was independent in most of his activities of daily 
living, but his balance was impaired.

On VA examination in June 2009, the Veteran complained of 
constant,  moderate pain without locking or instability.  The 
Veteran complained of daily flares of severe pain lasting all 
day.  The Veteran stated that he used assistive devices, 
including hand rails, a walker, and a wheelchair.  



On physical examination, extension was to 10 degrees with pain 
and flexion was to 92 degrees with pain, but the knee was stable 
on testing of the ligaments.  There was no crepitus.  There was 
tenderness to palpation, but the examiner averred that range of 
motion was not additionally limited following repetitive use.  X-
rays showed arthritis with total knee replacement.  

On VA examination in September 2010, the Veteran complained of 
constant, right knee pain with no particular exacerbating or 
relieving factors and of instability.  He stated that he used a 
wheelchair because of knee pain and instability.  On physical 
examination, extension was to 10 and flexion to 90 degrees with 
pain beginning at 60 degrees.  There was medial and lateral joint 
line tenderness, moderate valgus laxity, but varus stressing was 
normal and there was no ligamentous laxity or crepitus.  

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).




Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain on 
movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

Rating Criteria 

Under Diagnostic Code 5055 for total knee replacement, a 100 
percent rating is assigned for one year following the 
implantation of the prosthesis.  A 60 percent rating is assigned 
for a prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in the 
affected extremity.  For a prosthetic replacement of the knee 
joint with intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of the tibia and fibula).  The 
minimum rating for a prosthetic replacement of the knee joint is 
30 percent.

Under Diagnostic Code 5256, the criterion for a 40 percent rating 
is the knee fixed in flexion at an angle between 10 degrees and 
20 degrees. 

Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia 
and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint," citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted where extension is limited to 5 degrees; a 10 percent 
rating is warranted where extension is limited to 10 degrees; a 
20 percent rating is warranted where extension is limited to 15 
degrees; a 30 percent evaluation is warranted where extension is 
limited to 20 degrees; a 40 percent evaluation is warranted where 
extension is limited to 30 degrees; and a 50 percent evaluation 
is warranted where extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned. Moderate knee or 
ankle disability warrants a 20 percent rating.  A 30 percent 
rating is assigned when there is marked knee or ankle disability.  
When there is nonunion with loose motion, requiring brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a.

Analysis

While the Veteran testified that he has severe pain following his 
total knee replacement, on VA examinations in June 2009 and in 
September 2010, there was no objective evidence of severe pain in 
the right knee.  While the Veteran testified that he requires 
assistance with ambulation and uses a wheel chair, this is due to 
his generalized weakness and decreased endurance, not his right 
knee disability.  Based on all of the foregoing the Board finds 
that the criteria for a 60 percent rating  under Diagnostic Code 
5055 based on chronic residuals consisting of severe painful 
motion or weakness in the affected extremity have not been met. 

As for an intermediate rating between 30 percent and 60 percent 
under Diagnostic Code 5256, in the absence of evidence of 
ankylosis, the criteria for a 40 percent under Diagnostic Code 
5256 are not met.

As for an intermediate rating between 30 percent and 60 percent 
under Diagnostic Code 5261, in the absence of evidence of 
limitation of extension to 30 degrees, the criteria for a 40 
percent under Diagnostic Code 5261 are not met. 

As for an intermediate rating between 30 percent and 60 percent 
under Diagnostic Code 5262, in the absence of evidence of any 
impairment of the tibia and fibula, that is, evidence of nonunion 
with loose motion, the criteria for a 40 percent rating under 
Diagnostic Code 5262 are not met.  

In view of the foregoing, the Board finds that the criteria for a 
rating higher than 30 percent for traumatic arthritis of the 
right knee with a total knee replacement under any of the 
applicable Diagnostic Codes have been met from November 1, 2009.   

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for the service-
connected disabilities are inadequate.  There must be a 
comparison between the level of severity and symptomatology of 
the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
level and symptomatology, and provide for higher ratings for more 
severe symptoms. As the disability picture is contemplated by the 
Rating Schedule, the assigned schedular rating is therefore 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial disability rating higher than 30 percent from November 
1, 2009, for traumatic arthritis of the right knee with a total 
knee replacement is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


